NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT



KELLY B. McPHERSON,                         )
                                            )
              Appellant,                    )
                                            )
v.                                          )      Case No. 2D18-1374
                                            )
STATE OF FLORIDA,                           )
                                            )
              Appellee.                     )
                                            )

Opinion filed July 3, 2019.

Appeal from the Circuit Court for Manatee
County; Charles Sniffen, Judge.

Howard L. Dimmig, II, Public Defender,
and Victoria Hatfield, Special Assistant
Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Bilal Ahmed Faruqui,
Assistant Attorney General, Tampa, for
Appellee.




PER CURIAM.


              Affirmed.

SILBERMAN, BLACK, and ATKINSON, JJ., Concur.